Citation Nr: 1718928	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  08-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a bilateral ankle disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January to July 1986, and from December 2004 to January 2006.  His decorations include a combat action badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the June 2007 and June 2009 rating decisions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's appeals for service connection for a right ear disability and Gulf War Syndrome - Fibromyalgia were granted in a June 2014 rating decision.  As these decisions were complete grants for the benefit sought, there remains no issue on appeal as to these claims.

In July 2015, the Board remanded the matters currently before the Board to the AOJ for further evidentiary development, which included providing a VA examination.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

The issues of entitlement to service connection for a right hip disability and bilateral ankles disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, it is as likely as not that the Veteran's right knee disability is related to his active service.  

2.  Affording the Veteran the benefit of the doubt, it is as likely as not that the Veteran's thoracolumbar spine disability is related to his active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  The criteria for service connection for a thoracolumbar spine disability are met 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Since the Board is granting the Veteran's appeal for service connection for a right knee and a thoracolumbar spine disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  (Emphasis added).  38 C.F.R. § 3.303(a).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

Merits

The Veteran contends that his right knee and thoracolumbar disability are the result of an injury in service wherein he was thrown from a vehicle after an improvised explosive device was detonated in the vicinity.  Upon the review of the evidence, the Board finds that the Veteran's contentions are substantiated by the evidence and that service connection is warranted for his right knee and thoraolumbar spine disabilities.

Regarding the Veteran's thoracolumbar disability, in a February 2016 VA examination, the Veteran was diagnosed with degenerative disc disease since May 2008, approximately two year following his separation from service.  This February 2016 VA examiner goes on to document that the Veteran's VA treatment records included a notation of degenerative changes to the thoracic spine in May 2007, a year and four months from separation.  In October 2006, nine months following separation, a VA treatment note documents that the Veteran reported that he had sustained a back injury while in Iraq.  Lastly, in a January 2006 post deployment assessment, the Veteran remarked that he had back pain.  Considering the foregoing, the Board finds that evidence demonstrates that the Veteran has both a current disability and an injury in service.

Regarding nexus, the Board notes that the VA examination provided to the Veteran in February 2016 was not able to provide an opinion on the etiology of the Veteran's back disability as the examiner found that it would be speculative.  The Board is left with the Veteran's consistent and contemporaneous statement of back pain and the eventual diagnosis of degenerative disc disease just outside of a year following his separation from service.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard given the short timespan between his documented complaints of back pain in January and October 2006, and his eventual diagnosis in May 2007.  Given the fact there is no negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra. 

Resolving any doubt in the Veteran's favor, entitlement to service connection for a thoracolumbar disability has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Regarding the Veteran's right knee disability, in a January 2016 VA examination, the Veteran was diagnosed with right knee tendonitis, meniscal tear, and osteoarthritis since May 2007, a year and four months following separation.  The Veteran's STRs document that the Veteran sustained an injury to his right leg with a possible stress fracture.  Furthermore, a VA treatment note from March 2006, two months following separation, documents that the Veteran complained of pain in his knees following his service in Iraq, which included the motor vehicle accident involving the explosive device.  Considering the foregoing, the Board finds that evidence demonstrates that the Veteran has both a current disability and an injury in service.

Regarding nexus, the Board notes that the VA examination provided to the Veteran in January 2016 was not able to provide an opinion on the etiology of the Veteran's right knee disability as the examiner found that it would be speculative.  The Board is left with the Veteran's consistent and contemporaneous statement of knee pain within two months of separation, and the eventual diagnosis of right knee tendonitis, meniscal tear, and osteoarthritis just outside of a year following his separation from service.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard given the short timespan between the diagnosis of the Veteran's complaints of knee pain in March 2006, two month following separation, and his eventual diagnosis of  right knee tendonitis, meniscal tear, and  osteoarthritis in May 2007.  Given the fact that there is no negative opinion of record, the close proximity of the post-service diagnosis to service, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service.  The Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.

Resolving any doubt in the Veteran's favor, entitlement to service connection for a right knee disability has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a thoracolumbar back disability is granted.

Entitlement to service connection for a right knee disability to include tendonitis, meniscal tear, and osteoarthritis is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection for a right hip disability and a bilateral ankle disability.  The VA examination provided to the Veteran on these disabilities is in part insufficient.

Regarding both the Veteran's claims for service connection for a bilateral ankle disability and the Veteran's claim for a right hip disability, the VA examiner wrote that there was no current diagnosis of the Veteran's hips or ankles; however, he goes on to write that there is degenerative changes in the Veteran's hip and a possible previous traumatic injury in the Veteran's ankles.  These contradictions render the VA examination, in part, inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate) see also Stegall v. West, 11 Vet. App. 268 (1998).  Considering the foregoing, the Board finds that an additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from the Chillicothe VA Medical Center and all associated outpatient facilities and clinics from February 2016 to present should be obtained and associated with the claims file. 

2. After the above development is accomplished, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's right hip degenerative changes along with post traumatic changes; and bilateral ankle sprain with post traumatic changes or any other diagnosed conditions related to the right hip or bilateral ankles that are identified at the examination(s). 

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his right hip problems and bilateral ankle problems. 

The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

 After considering the pertinent information in the record in its entirety, the examiner is asked to provide individual opinions as to the following:

(a) whether it is at least as likely as not (i.e. 50 percent for greater) that any identified right hip condition(s), to include right hip degenerative changes, along with post traumatic changes, were incurred or aggravated by his active duty; 

(b) whether it is at least as likely as not (i.e. 50 percent for greater) that any identified bilateral ankle condition(s), to include bilateral ankle sprain with post traumatic changes, were incurred or aggravated by his active duty; 

In providing an opinion the VA examiner(s) should comment on a June 1990 Line of Duty (LOD) report which documents an injury to the Veteran's legs and ankles.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained. 

3. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


